FILED IN COURT OF APPEALS
                                                                      -j 2th Court of Appeals District




              IN THE COURT OF CRIMINAL APPEALS
                                          OF TEXAS

                                         NO. WR-78,634-01



                      EX PARTE CHARLES RAY ROBINSON, Applicant



                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. C-17,995-A IN THE 173RD DISTRICT COURT
                                 FROM HENDERSON COUNTY




        Per curiam.


                                           OPINION


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk ofthe trial court transmitted to this Court this application for a writ ofhabeas corpus. Exparte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to imprisonment for life. The Twelfth Court of Appeals affirmed his

conviction. Robinson v. State, No. 12-11-00252-CR (Tex. App.—Tyler 2012, no pet.).

        Applicant contends, among other things, that appellate counsel failed to timely advise him

of his right to file apro se petition for discretionary review. We remanded this application to the

trial court for findings of fact and conclusions of law. The trial court has determined that Applicant

was not timely advised that he could file a. pro se petition for discretionary review.
                                                                                                      2

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Twelfth Court of Appeals in cause number 12-11-

00252-CR that affirmed his conviction in cause number C-17,995 from the 173rd District Court of

Henderson County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court's mandate issues. Applicant's remaining claims are

dismissed. Exparte Torres, 943 S.W.2d469 (Tex. Crim. App. 1997).



Delivered: October 30, 2013
Do not publish